Case 1:20-cr-00188-JSR Document 137-3 Filed 02/05/21 Page 1 of 4




                     EXHIBIT B
        Case 1:20-cr-00188-JSR Document 137-3 Filed 02/05/21 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                             Criminal Action No. 1:20-cr-00188
UNITED STATES OF AMERICA

       vs.

HAMID AKHAVAN and RUBEN WEIGAND


                                 AFFIDAVIT OF JEREMY ALLAIRE

       I, Jeremy Allaire, do hereby declare and state under penalty of perjury:

       1.      I am the Chief Executive Officer (“CEO”) for Circle Internet Financial, LLC

(“Circle”). I have been in this position since 2013. The following statements are based on my

personal knowledge.

       2.      Circle is not a party to and has not been involved in the criminal matter captioned

United States v. Akhavan, et al., No. 1:20-cr-00188, pending in the United States District Court

for the Southern District of New York.

       3.      Circle is an enterprise technology company that offers clients a payments and

treasury infrastructure whereby online companies can take card and bank transfer payments for

goods or services and receive settlement in USD Coin (“USDC”), a regulated and fully reserved

digital dollar stablecoin pegged to the U.S. dollar 1:1.

       4.      A stablecoin is a type of cryptocurrency whose value is tied to an outside asset,

such as the U.S. dollar or gold, to stabilize the price. Stablecoins try to tackle price fluctuations

by tying the value of the cryptocurrencies to other more stable assets.

       5.      Through its products, Circle helps businesses and developers harness the power of

USDC for payments and internet commerce worldwide.
          Case 1:20-cr-00188-JSR Document 137-3 Filed 02/05/21 Page 3 of 4




          6.    Eaze Technologies, Inc (“Eaze”) owns and operates an online platform that

provides delivery of marijuana products in the state of California and is currently a client of

Circle.

          7.    Circle first began facilitating payments between Eaze’s customers and Eaze in

July 2020. Eaze and Circle did not have a business relationship before that time.

          8.    Circle has never conducted business with Ruben Weigand, or his co-defendant

Hamid Akhavan, in any capacity.

          9.    I understand that Circle has been served with a criminal subpoena for documents

by Ruben Weigand, who is a criminal defendant in the case referenced above.

          10.   To the extent documents responsive to the subpoena exist, they would contain

highly confidential and commercially sensitive business information related to Circle’s

technology and payment processes, which Circle does not disclose to the public.

          11.   Specifically, the requests seek communications with Eaze and any other

marijuana dispensaries that would reveal sensitive client information, confidential financial

transactions, and how Circle conducts its innovative business including, but not limited to, the

process in which it conducts payment transactions using stablecoins.

          12.   The process in which Circle conducts payment transactions using stablecoins is at

the center of Circle’s business model and Circle has expended significant time and energy to

develop it.

          13.   Requiring Circle to turn over such information would place Circle at a

competitive disadvantage.




                                                 2
Case 1:20-cr-00188-JSR Document 137-3 Filed 02/05/21 Page 4 of 4
